OFFICE OF THE AmORNEY       GENERAL   OF TEXAS
                   AUSTIN




shall hare filed with the head of the department In
which ho or she is employed an pitldavit shoring his
or her marital atatua, and if married, whether or
not the spouse of suoh employee is also ekwloyed in
one of the Departmentsof tAis State and the name of
t&o Departxcent where such spouse is employed, to-
gethw   with the nom of suoh epouset the head oi
au& doportnant, in addltlcn to the statutory nPM-
&wit   ~GIT required to be attached to all payrolls,
~21011 also set forth in the payroll aWizlarit that
                                                                             *
                                                                                 6%‘.



      tronorable L. J. lardlaw - page 2




            all of Ma        sployaea    hare made the required affldarit
            sad alma loa f8rtk          tha taota Of aw maid relatiaaahlp
            employment    am dI8o108ed by latd aPp10yoea~ affidavit,
            together with tho name of the departaent where suah
            apouaa la anplOVed, ud if such rolatlonship aIlplOy-
            tent doea noa exlot then uirl affldavlt ahall lo atate,
            and teehaad.of the dep&r+mnt and the EtataOomptrellar
            o h m 1net 1 lpprwi  for pamout or iasua rat-rant8or
            cheaka for lalarlea to ,dther the hueband or die where
            bothaal4bosbudaSId+ife*re aaployedlinthabopart-
            wnta or tMB mate lUbd8Ot, hOTWerJ     te the fOllOT%ag
            proTioloM   . Affid8vlf8        Of praaaat aaplwaa8   shall be
            made ami filed tith the heada oi dapsrtmentaof the
            State 7lthla t8a (10) days before the first da7 of
            each flsoal           and persons thereafter eaplged
                              ye*rJ

            ahall file auob rffldarltr before thw begin work;
._,   ,..   all of, aaid.affid$vita shall be preserved by the
            heada‘afdepartoenta for whiob appropriation8 ara
            made for at lea8t two (2) year8 after their datw          J

            which sffldavlta shall be open to pub110 inapectlon#
            e&d OmplOyeaa' effldarita aball be ooaolusive evl-
            denoa of the right      of the haad of the dspartmmt    te
            approve,the pqroll, and the payroll affidavit of the
            hoarkof the dopartmnt       shalV'be aonoluaive widonae
            to the, State Comptroller of him right~to laaue the
            oarranta,if ID the event the CamptrollOr shall hold up
            iaauanoe or dellveqof        any mawran W reason of theme
            provision8 he s&11 notify the head of the dopartmant
            affeottd of his aotlon aad auah aarranta shall not be
            iaauOd OC dmlirarad Until the pl’OTimiOna hBT8 baaa
            corq~lled with to the aatlsfnctlon of the State Camp-
            trollerf and In the went the head or heada of said
            departtientaJ ao eqloying      asid husbard and wife, or
            errid husband and ,rifa tJ&eolselTeBe.amOf agree on
            which arfeoted employee la to be retslnod ln the
            State's mployJ     than   the State Comptroller shall
            iasue and deliver the warrant to the affeoted eaw
            ployee who ham been contlnuoual~ employed in t&e
            state's senioe for the longer period of tine, and
            refuse to issue and deliver the warrant to the vthor
            affected employee who has bocn continuwsly        eqloyed
            in the state's service for 8 shorter porlod of time
             than tbe other affected relative.       Tbo prc~islons
            herein shall apply to dspartrent heaUr and mxcbora
             OC Comilssions but not to the zana$er nnd Eatron of
             tbo ~orec State Farm. The lord *Ilep.prtzcnt*3s used
!   -




        nonornblo L. 4. Iatdl8r      -   pago 3




              berein shall mean those departments named in
              this Aot alai t&o Soil ConsetT8tlon ldo8rd olml
              shall not 82~17 te other ep;encice of this
              state and the employee8 employed theraW.*

                   Attentlsn      la rpeocisllr ditaated to that portion
         cr’ the para~qh       vNch provides In part8


                   .Tho vord 'dqmrtmant' as usod heraln
              shall sib(Lnthore departsanta named in tblr
              Act .and the Soi1 Gonsottation~bopd  and
              shall uot app17 to otbor agonoies of this
              &ate and the aciplopeea employed thereby.*

                    This deHx%itlon of the vord vdeprrtmCvM  makea tt
         >Laln thirt thl8 ridor door not apply unless both tiusbaud
         ana wire are e&ployed  in dep8rtrentr named In the Depwt-
         cmrtal Appropriation PLll or in th0 Soil ConsCrv8tion Bawd.
         Xou ‘ore ckmrefore advised that thi6 eeotioa doam not pto-
         hibit the osplopmnt of u husband in one of the Statr de-
         partnontr ombruced in tho Departmental Appropriation Bill,
         r&an the rite Is cmplopei in auother institution or depart-
         ::.antnot numd in tlro Dapartmentul Appropriatioa Bill.



                                            very 1truly yourr
        AiPliOVIZAU3 21, 1943            ATTURlGXGl?WUiL UP TEXAS



                                                   R. 1. Fairahild
                                                          Amdotunt